Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-14) in the reply filed on August 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
During a telephone conversation with Applicant’s representative, Peter Stomma, on September 23, 2021, a provisional election was made without traverse to prosecute Species A.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "51, 44a, 46a, and 42a" have both been used to designate lower surface of the body (FIGS. 3-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2009/0155920).
Regarding claim 1, Carlson discloses a platform capable of testing antibiotic sensitivity of a polymicrobial infection, comprising: 	a body defining (FIG. 7A-7B: substrate 140; ¶ [0033]):  	a plurality of chambers having outlets, each chamber capable of receiving a corresponding microbe of the polymicrobial infection therein (chambers 300; see FIG. 7B, reproduced and annotated below; ¶ [0057]); and 	
    PNG
    media_image1.png
    322
    406
    media_image1.png
    Greyscale
 	 a well having an input in fluidic communication with the outlets of the plurality of chambers (mother well (200) includes an inlet; see FIG. 7B, annotated and reproduced above; also see ¶ [0057]). 		Furthermore, Claim elements “a corresponding microbe of the polymicrobial infection; a selected antibiotic therapy” of claim 1 are material worked upon and not elements of the claimed platform. It is instead a material upon which the claimed  See MPEP § 2115. Moreover, it is noted that the recitation of functional language limitations "for testing antibiotic sensitivity of a polymicrobial infection; and, adapted for receiving a selected antibiotic therapy therein" are drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the plurality of chambers and the well do not further define any structural features to the claimed plurality of chambers and the well, but rather only define how the plurality of chambers and the well, may be used. The prior art discloses all of the structural features of the claimed platform and thus since the structure is the same, the claimed functions are apparent. That is, the device of Carlson is fully capable of testing antibiotic sensitivity of a polymicrobial infection; receiving a selected antibiotic therapy therein; and wherein the selected antibiotic therapy received in the well fluidically connects each of chambers such that microbes received in the plurality of chambers are in soluble factor contact.
Regarding claim 2
Regarding claim 4, Carlson further discloses wherein the body (140) includes upper and lower surfaces (FIGS. 1 and 7B: ¶ [0031] and [0057]), each of the plurality of chambers having an opening communicating with the upper surface of the body (FIG. 7B: opening adjacent O-rings 814; ¶ [0057]). 
Therefore, Carlson meets and anticipates the limitations set forth in claims 1-2 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claim 2 above, and further in view of Goldberg et al (US 2005/0048599) (hereinafter “Goldberg”).
Regarding claim 3, Carlson discloses the platform according to claim 2.  	Carlson does not explicitly disclose wherein the permeable membrane (FIG. 7B: filter 700) is a porous polycarbonate membrane. 	Goldberg discloses a system for rapid determination of antimicrobial susceptibility including a plurality of chambers and a polycarbonate filter separating the chambers (¶ [0450]; Claims 89 and 113). 	In view of Goldberg, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have replaced the material of the permeable membrane of Carlson with polycarbonate material of Goldberg because doing so would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wooder et al (US 2014/0256032) disclose a platform comprising a common well in fluidic communication with a plurality of chambers and a vent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799